Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 1 of 7 PageID #: 468




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 JEFFREY E. AKARD,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 2:20-cv-00134-JRS-DLP
                                                     )
 DICK BROWN, et al.                                  )
                                                     )
                              Defendants.            )

                 Order Granting Defendants' Motion for Summary Judgment

        Plaintiff Jeffrey E. Akard filed this civil rights action alleging that the defendants were

 deliberately indifferent to his medical needs. The Court now grants summary judgment in favor of

 the defendants and dismisses this action without prejudice to refiling after Mr. Akard exhausts

 available administrative remedies.

                                    I.      Preliminary Motions

        Defendant Warden Dick Brown filed a motion for summary judgment arguing that

 Mr. Akard failed to exhaust his administrative remedies. Dkt. [28]. Defendant Michael Mitcheff

 then filed a motion to join Warden Brown's motion. The motion to join, dkt. [32], is granted.

        Mr. Akard filed a motion for change of defendant on December 11, 2020, seeking to

 remove Warden Brown as a defendant and substitute the warden of New Castle Correctional

 Facility, where Mr. Akard is now in custody. Dkt. [33]. On January 8, 2021, Mr. Akard filed a

 motion asking the Court to "correct or set aside" the motion for change of defendant, explaining

 that this action should proceed against Warden Brown. Dkt. [35]. The Court construes this as a

 motion to withdraw Mr. Akard's motion for change of defendant. So construed, the motion,

 dkt. [35], is granted. The motion for change of defendant, dkt. [33], is withdrawn.
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 2 of 7 PageID #: 469




                               II.     Motion for Summary Judgment

         A.      Summary Judgment Standard

         A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018). The Court views the record in the light most

 favorable to the non-moving party and draws all reasonable inferences in that party's favor. Skiba

 v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make

 credibility determinations on summary judgment because those tasks are left to the factfinder.

 Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited

 materials and need not "scour the record" for evidence that is potentially relevant to the summary
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 3 of 7 PageID #: 470




 judgment motion. Grant v. Trustees of Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017)

 (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).

         B.      Relevant Facts

         Except where noted, the following facts are undisputed.

         Mr. Akard's complaint alleges that the defendants were deliberately indifferent to his

 medical needs by failing to (1) provide appropriate prescription medication, (2) provide him with

 a proper diet, and (3) assign him to a lower bunk.

         Records of all grievances filed by inmates during their incarceration in the Indiana

 Department of Correction are maintained in the Offender Grievance Review and Evaluation

 (OGRE) Case Management System. Dkt. 28-3, ¶ 4 (affidavit of Thomas Wellington). The policy

 governing the grievance process is titled "IDOC Policy and Administrative Procedure 00-02-301,

 the Offender Grievance Process." Id., ¶ 6. This policy has been available to Mr. Akard at all times

 during his incarceration. Id., ¶ 7. Under the policy, an offender can grieve actions of individual

 staff, including claims that facility staff were deliberately indifferent. Id., ¶ 8.

         Before filing a grievance, an offender is required to resolve a complaint informally and

 provide evidence of the attempt. Id., ¶ 9. If the offender is unable to informally resolve his

 complaint, the offender must submit a completed State Form 45471, "Offender Grievance," no

 later than 10 business days from the date of the incident giving rise to the complaint or concern to

 the grievance specialist. Id., ¶ 10. Within 5 business days, the grievance specialist shall accept or

 reject the grievance. Id., ¶ 11. If the grievance does not meet the criteria of the grievance policy,

 the grievance specialist may return it to the inmate unfiled with an explanation for why it was

 returned. Id., ¶ 14. The inmate then has 5 business days to make the necessary revisions and

 resubmit to the grievance specialist. Id., ¶ 16.
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 4 of 7 PageID #: 471




         If the grievance is accepted, the inmate should receive a receipt while the grievance is

 investigated and resolved. Id., ¶ 17. If the inmate receives no response within 20 days after the

 investigation begins, the inmate may appeal as if the grievance has been denied. Id., ¶ 19.

         If the inmate does not receive a response or is dissatisfied with the response, the inmate

 may appeal by completing the appropriate sections of State Form 45473, "Grievance Appeal," and

 submitting it to the grievance specialist within 5 business days. Id., ¶ 20. If the inmate is dissatisfied

 with the result of the appeal or does not receive a response, the inmate may then appeal to the

 offender grievance manager. Id., ¶ 23. The decision of the offender grievance manager is final.

 Id., ¶ 27. Exhaustion of the grievance process requires an offender to attempt an informal

 resolution, to file a formal grievance, file an appeal with the warden, and to file a second appeal

 with the offender grievance manager. Id., ¶ 28.

         Mr. Akard wrote a letter to the medical coordinator on May 30, 2019, requesting a lower

 bunk pass. Dkt. 2-1 at 38. He did not file a formal grievance about this concern.

         Mr. Akard filed an informal grievance on February 15, 2020, and a formal grievance on

 February 18, 2020, both regarding his complaints about his diet and prescription medication.

 Dkt. 2-1 at 3. The formal grievance was returned as incomplete, dkt. 31-1 at 1, but Mr. Akard did

 not resubmit it or file an appeal. See dkt. 28-2 (grievance log).

         Mr. Akard asserts that he has filed many formal grievances that were returned as untimely

 without being filed. Dkt. 31, ¶ 9. In support, he cites to his grievance dated February 18, 2020,

 which was returned as incomplete. Id. (citing dkt. 31-1 at 1). He also cites to a grievance filed on

 August 14, 2020. Id. (citing dkt. 31-1 at 7−10).

         On March 9, 2020, Mr. Akard filed his complaint in this action. Dkt. 2.
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 5 of 7 PageID #: 472




         C.      Discussion

         The substantive law applicable to this motion for summary judgment is the PLRA, which

 provides, "No action shall be brought with respect to prison conditions under section 1983 . . . until

 such administrative remedies as are available are exhausted." 42 U.S.C. § 1997e; see Porter v.

 Nussle, 534 U.S. 516, 524-25 (2002). The requirement to exhaust provides "that no one is entitled

 to judicial relief for a supposed or threatened injury until the prescribed administrative remedy has

 been exhausted." Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation omitted).

         Exhaustion of available administrative remedies "means using all steps that the agency

 holds out, and doing so properly (so that the agency addresses the issues on the merits)." Id. at 90.

 Proper use of the facility's grievance system requires a prisoner "to file complaints and appeals in

 the place, and at the time [as] the prison's administrative rules require." Pozo v. McCaughtry, 286

 F.3d 1022, 1025 (7th Cir. 2002); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

 Exhaustion is an affirmative defense, and the defendants bear the burden of demonstrating that

 Mr. Akard failed to exhaust all available administrative remedies before he filed this suit. Kaba v.

 Stepp, 458 F.3d 678, 680-81 (7th Cir. 2006); cf. Perez v. Wisc. Dep't of Corr., 182 F.3d 532,

 534−35 (7th Cir. 1999) (exhaustion must be complete before plaintiff brings suit; exhaustion while

 litigation is pending is insufficient).

         Mr. Akard failed to exhaust available administrative remedies before filing suit. Mr. Akard

 does not dispute that he failed to complete the exhaustion process. While he took some steps

 toward exhaustion—filing informal grievances and one or more formal grievances—he did not

 complete the steps outlined in the grievance policy required to fully exhaust his available remedies.

 Notably, the Court considers only grievances filed before Mr. Akard filed his complaint in this

 action. Later-filed grievances may enable Mr. Akard to satisfy the exhaustion requirement if he
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 6 of 7 PageID #: 473




 completes the full process outlined in the grievance policy, but that process must be complete

 before filing suit. Perez, 182 F.3d at 534−35.

        Mr. Akard is not excused from exhaustion based on his assertion that one or more

 grievances was returned as untimely. The grievance policy provides that

        [a]n offender who does not follow the established time limits in this procedure may
        have his/her grievance or appeal denied for failure to comply to the time frames
        unless he or she is able to show good cause. If there are extenuating circumstances
        which caused the offender a delay in submitting the grievance form within the time
        frames, the offender must document and submit the reason for the delay on a
        separate piece of paper with signature and date, and include with the appropriate
        appeal form or make a request for the specific form to the Offender Grievance
        Specialist for review.

 Dkt. 28-1 at 13. There is no evidence that Mr. Akard offered good cause for filing an untimely

 grievance or appealed the decision to return or deny any grievance as untimely.

        Because Mr. Akard failed to exhaust his available administrative remedies, the defendants'

 motion for summary judgment is granted. This action will be dismissed without prejudice to

 Mr. Akard filing a new complaint after exhausting his available administrative remedies.

                                        III.      Conclusion

        Mr. Akard's motion to correct, dkt. [35], is granted. The motion for change of defendant,

 dkt. [33], is withdrawn. Mr. Mitcheff's motion to join, dkt. [32], is granted. The defendants'

 motion for summary judgment, dkt. [28], is granted. This action is dismissed without prejudice.

 Judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.



        Date:   2/23/2021
Case 2:20-cv-00134-JRS-DLP Document 36 Filed 02/23/21 Page 7 of 7 PageID #: 474




 Distribution:

 JEFFREY E. AKARD
 199176
 NEW CASTLE – CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 J. Derek Atwood
 INDIANA ATTORNEY GENERAL
 derek.atwood@atg.in.gov

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Archer Riddick Randall Rose
 INDIANA ATTORNEY GENERAL
 archer.rose@atg.in.gov
